In The
Court of Appeals
For The
First District of Texas
_____________

NOS.  01-08-00346-CR
           01-08-00393-CR
           01-08-00394-CR
_____________

JAYSON BRENT DICKINSON, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 400th District Court
 Fort Bend County, Texas
Trial Court Cause Nos. 45674A -Count 1, 45674A-Count 2, and 45674A-Count 3



MEMORANDUM  OPINION
	We lack jurisdiction to hear these appeals.  On February 15, 2008, the trial
court sentenced appellant, Jayson Dickinson, and signed a final judgment  for counts
one, two and three of trial court case number 45674A.  Appellant did not file a motion
for new trial. Therefore the deadline for filing a notice of appeal was Monday, March
17, 2008, because the thirtieth day after sentencing fell on a weekend.  Tex. R. App.
P. 4.1(a), 26.2(a)(1).
	Appellant filed a pro se notice of appeal on March 24, 2008, seven days after
the deadline.  The time to file the notice of appeal may be extended by the appellate
court if, the party files the notice of appeal in the trial court and files a motion for
extension of time in the appellate court, within 15 days of .  Tex. R. App. P. 26.3.  
Appellant filed his notice of appeal within the fifteen-day period, but did not file a
motion for extension of time.  Therefore, we lack jurisdiction.  Olivo v. State, 918
S.W.2d 519, 522 (Tex. Crim. App. 1996); Slaton v. State, 981 S.W.2d 208, 209-10
(Tex. Crim. App. 1998).
	We therefore dismiss the appeals of counts one, two, and three in trial court
cause number 45674A for lack of jurisdiction.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Keyes and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).